Citation Nr: 1216583	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a groin disability.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above claimed issues.  The Veteran timely appealed those issues.

This case was initially before Board in March 2011 when it remanded the back and groin issues for further development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's previous remand instructed that if the benefits sought on appeal remanded denied, the agency of original jurisdiction should issue supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.38 (2011) (requiring that an SSOC be issued if all benefits sought on appeal are not granted after a remand).  After the remand, the AMC received pertinent evidence, including VA and private medical opinions, but did not issue an SSOC, before returning the appeal to the Board.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order and the Board is required to insure that there is substantial compliance with remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, the Veteran has the right to an SSOC.

The Veteran underwent a VA examination in May 2011.  The examiner stated that he could not resolve the issues presented without resorting to mere speculation; his rationale was that "as an internal medical physician, [he did] not believe [he could] delineate which orthopedic surgeons' opinion is more accurate" and therefore he could not resolve the issues.  

This statement indicates that the examiner believed he was not qualified to provide the necessary opinion.  It also suggests that the necessary opinion could have been provided by an orthopedic surgeon.  VA's duty to provide a medical examination includes providing reasonable tests and other examinations necessary to render a meaningful medical opinion, as recommended by VA examiners.  Daves v. Nicholson, 21 Vet. App. 46 (2007) (where an examiner said that an opinion could not provide an opinion without an autopsy, VA had a duty to consider whether it was reasonable to arrange for one).

In this case, VA has a duty to seek the opinion of an orthopedic surgeon, as suggested by the VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's claims file to an orthopedic surgeon in order to provide an opinion as to whether the current back or groin disabilities are related to reported injuries in service.  The examiner should review the claims file and note that such review has occurred in his/her report.

The examiner should opine whether the Veteran's (a) lumbar spine, and (b) groin disorders (which the Veteran has explained is actually a radicular disorder related to the back disability) at least as likely as not (50 percent or greater probability) were caused by or the result of military service, to include groin complaints documented in service treatment records, as well as the noted "transmission" falling on his chest in August 1973.  

The examiner should take into account an April 2010 opinion from Dr. Huntington.

The examiner should additionally discuss the 2001 on-the-job injury and the workers compensation report, as well as the March 2011 remand, particularly the evidence noted in the body of that document.

All opinions must be accompanied by reasons.  

If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided; and the examiner should note whether there is additional evidence that would permit the necessary opinion to be provided.

The examiner is advised that the Veteran is competent to report injuries and symptoms.  His reports must be considered in forming these opinions.

If the Veteran's reports are not accepted the examiner must provide reasons for doing so.  The absence of documentation in service or post service treatment records is not sufficient reason, by itself, for rejecting the Veteran's reports.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


